DETAILED ACTION

This action is in response to the application filed on 5/10/2021. 
      Claims 1-18 are pending.

Acknowledgment is made of a claim for foreign priority. All of the certified copies of the priority documents have been received. 

Notice of Pre-AIA  or AIA  Status


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed on the Information Disclosure Statement submitted on 5/10/2021 and 5/24/2021 have been considered by the examiner (see attached PTO-1449).






Claim Interpretation - 35 USC § 112























The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.




Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-6 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the at least one corresponding structure described in the specification for each of the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:

“adaptive chroma offset derivation means” – adaptive chroma offset derivation unit 121

“inverse quantization means” – inverse quantizer 105

“color space selection notification means” – color space selection notification unit 313

“chroma quantization offset information transmission means” – quantization offset information transmission unit 314

“color space selection parsing means” – color space selection parsing unit 413

“chroma quantization offset parsing means” – chroma quantization offset parsing unit 414


If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 101
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of patent No.11039141 (hereinafter reference patent). 
The claims 1-18 of the present application are anticipated by the claims 1-3 of the reference patent.


Claim Mapping Notation 
In this office action, following notations are being used to refer to the paragraph numbers or column number and lines of portions of the cited reference. 
“[0027]…”   (Paragraph number 0027)
“[4:3-15]…” (Column 4 Lines 3-15)



Claim Rejections - 35 USC § 103




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.




































































Claims 1, 4, 7, 10, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan (US20140003498A1) in view of Kim et al. (US 20060233251 A1; hereinafter Kim).

Regarding the claim 1, Sullivan discloses the invention substantially as claimed. 
Kim discloses,
1. A video coding device…a prediction error signal in coded block units, the device comprising:
“[0005] In general, a luma/chroma color space can be any color space with a luma ( or luminance) component and one or more chroma ( or chrominance) components, including YUV, Y'UV, YIQ, Y'IQ and YDbDr as well as variations such as YCbCr and YCoCg, where the Y term represents a luma component and the other terms represent chroma components.”

“[0066] The difference (if any) between a sub-block, block, etc. of the motion-compensated current frame (535) and corresponding part of the original current frame (505) is the prediction residual (545) for the sub-block, block, etc. During later reconstruction of the current frame, reconstructed prediction residuals are added to the motion-compensated current frame (535) to obtain a reconstructed frame that is closer to the original current frame (505).”

“[0048] The pre-processing can also include color space conversion into primary and secondary components for encoding.”)

adaptive chroma quantization offset derivation means for deriving a chroma quantization offset for…color space; and
“[0031]…FIG. 1 shows a central processing unit (110) as well as a graphics processing unit or co-processing unit (115). The tangible memory (120, 125) may be volatile memory (e.g., registers, cache, RAM), non-volatile memory (e.g., ROM, EEPROM, flash memory, etc.), or some combination of the two, accessible by the processing unit(s). The memory (120, 125) stores software (180) implementing one or more innovations for using chroma Q P offsets in deb lock filtering, in the form of computer-executable instructions suitable for execution by the processing unit(s).”

“[0070]…The encoded data can include syntax elements that indicate QP values set for chroma, such as picture-level chroma QP offsets and/or slice-level chroma QP offsets. Section VII describes examples of such syntax elements.”

“[0005] In general, a luma/chroma color space can be any color space with a luma ( or luminance) component and one or more chroma ( or chrominance) components, including YUV, Y'UV, YIQ, Y'IQ and YDbDr as well as variations such as YCbCr and YCoCg, where the Y term represents a luma component and the other terms represent chroma components.”

“[0066] The difference (if any) between a sub-block, block, etc. of the motion-compensated current frame (535) and corresponding part of the original current frame (505) is the prediction residual (545) for the sub-block, block, etc. During later reconstruction of the current frame, reconstructed prediction residuals are added to the motion-compensated current frame (535) to obtain a reconstructed frame that is closer to the original current frame (505).”

“[0048] The pre-processing can also include color space conversion into primary and secondary components for encoding.”

inverse quantization means for inverse-quantizing a quantization coefficient image by using the chroma quantization offset for…color space.
“[0068] When a reconstructed version of the current frame is needed for subsequent motion estimation/compensation, an inverse quantizer (576) performs inverse quantization on the quantized frequency coefficient data. The inverse quantizer (576) can also use chroma QP values.

“[0070]…The encoded data can include syntax elements that indicate QP values set for chroma, such as picture-level chroma QP offsets
and/or slice-level chroma QP offsets. Section VII describes examples of such syntax elements.”

“[0073] A chroma QP offset does not directly specify the chroma QP value, but rather is used in a derivation process ( as described in section VII) to determine the chroma QP value.”

Sullivan does not disclose,
…capable of selecting, from among a plurality of color spaces, a color space… 

Kim discloses,
…capable of selecting, from among a plurality of color spaces, a color space… 
“[0144]…In addition, according to the present invention, the coding efficiency of a moving picture can be increased using a single color space adaptively selected among a plurality of color spaces according to the characteristics of the moving picture...”

It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to utilize the teachings of Kim and apply them on the teachings of Sullivan to incorporate the adaptive selection of the color space for encoding/decoding purposes in Sullivan as taught by Kim.


Regarding the claims 4, 7, 10, 13 and 16, they recite elements that are at least included in the claim 1 above but in a different claim form. Therefore, the same rationale for the rejection of the claims applies.  
Regarding the video coding/decoding program in the claim 13 and 16, see also Sullivan “[0031]…FIG. 1 shows a central processing unit (110) as well as a graphics processing unit or co-processing unit (115). The tangible memory (120, 125) may be volatile memory (e.g., registers, cache, RAM), non-volatile memory (e.g., ROM, EEPROM, flash memory, etc.), or some combination of the two, accessible by the processing unit(s). The memory (120, 125) stores software (180) implementing one or more innovations for using chroma Q P offsets in deb lock filtering, in the form of computer-executable instructions suitable for execution by the processing unit(s).”


Claims 2, 3, 5, 6, 8, 9, 11, 12, 14, 15 , 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan-Kim, as applied to the claim 1 above, further in view of Xiu et al. (US 20150264374 A1; hereinafter; Xiu).

Regarding the claim 2, Sullivan-Kim discloses the invention substantially as claimed as mentioned above for the claim 1.

Sullivan-Kim discloses,
2. The video coding device according to claim 1, further comprising color space selection notification means… 
Sullivan “[0031]…FIG. 1 shows a central processing unit (110) as well as a graphics processing unit or co-processing unit (115). The tangible memory (120, 125) may be volatile memory (e.g., registers, cache, RAM), non-volatile memory (e.g., ROM, EEPROM, flash memory, etc.), or some combination of the two, accessible by the processing unit(s). The memory (120, 125) stores software (180) implementing one or more innovations for using chroma Q P offsets in deb lock filtering, in the form of computer-executable instructions suitable for execution by the processing unit(s).”

Sullivan “[0005] In general, a luma/chroma color space can be any color space with a luma ( or luminance) component and one or more chroma ( or chrominance) components, including YUV, Y'UV, YIQ, Y'IQ and YDbDr as well as variations such as YCbCr and YCoCg, where the Y term represents a luma component and the other terms represent chroma components.”



Sullivan “[0048] The pre-processing can also include color space conversion into primary and secondary components for encoding.”

Sullivan-Kim does not disclose,
…for signaling that the color space of the prediction error signal is to be selected in block units.

Xiu discloses,
…for signaling that the color space of the prediction error signal is to be selected in block units.
Xiu “[0045] The disclosed color space conversion methods and systems may be enabled and/or disabled at a sequence, picture, or block (e.g., CU, TU) level.  For example, in an embodiment, a color space conversion of prediction residue may be enabled and/or disabled adaptively at the coding unit level.  An encoder may select an optimal color space between GBR and YCgCo for each CU.”

Xiu “[0054] At block 710, a flag, in this example labeled "CU_YCgCo_residual_flag," may be set to "False" ( or set to any other indictor indicating false, zero, etc.), indicating that the encoding of the residual of the coding unit is not to be performed using the YCgCo color space. Note that, here again, such a flag may be labeled using any term or combination of terms.”

It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to utilize the teachings of Xiu and apply them on the teachings of Sullivan-Kim to incorporate the color space conversion of the residual signals in block units as well as picture level or slice level units when performing quantization of chroma components in the encoding/decoding of video in Sullivan-Kim.
One would be motivated as Xiu teaches that color space conversion may be performed in various different levels which would improve the efficiency of the encoding scheme and/or quality of the encoded video depending upon the particular content of the video.  


3. The video coding device according to claim 2, further comprising chroma quantization offset information transmission means for signaling information by which the value of the chroma quantization offset for each color space is able to be identified.
Sullivan “[0031]…FIG. 1 shows a central processing unit (110) as well as a graphics processing unit or co-processing unit (115). The tangible memory (120, 125) may be volatile memory (e.g., registers, cache, RAM), non-volatile memory (e.g., ROM, EEPROM, flash memory, etc.), or some combination of the two, accessible by the processing unit(s). The memory (120, 125) stores software (180) implementing one or more innovations for using chroma Q P offsets in deb lock filtering, in the form of computer-executable instructions suitable for execution by the processing unit(s).”

Sullivan “[0070]…The encoded data can include syntax elements that indicate QP values set for chroma, such as picture-level chroma QP offsets and/or slice-level chroma QP offsets. Section VII describes examples of such syntax elements.”

Regarding the claims 5, 6, 8, 9, 11, 12, 14, 15, 17 and 18, they recite elements that are at least included in the claims 2 and 3 respectively above but in a different claim form. Therefore, the same rationale for the rejection of the claims applies.  
Regarding the video coding/decoding program in the claims 14, 15, 17 and 18, see also Sullivan “[0031]…FIG. 1 shows a central processing unit (110) as well as a graphics processing unit or co-processing unit (115). The tangible memory (120, 125) may be volatile memory (e.g., registers, cache, RAM), non-volatile memory (e.g., ROM, EEPROM, flash memory, etc.), or some combination of the two, accessible by the processing unit(s ). The memory (120, 125) stores software (180) implementing one or more innovations for using chroma Q P offsets in deb lock filtering, in the form of computer-executable instructions suitable for execution by the processing unit(s).”

















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Park et al. (US 2010/0239002) disclose relevant art related to the subject matter of the present invention.

 A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.

































 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE N. NOH whose telephone number is (571) 270-0686.  The examiner can normally be reached on Mon-Fri 8:30AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE N NOH/
Primary Examiner
Art Unit 2481